DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 were canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020, July 27, 2021, and December 12, 2021 were considered by the examiner.
It has come to Examiner’s understanding that around the same time Applicant filed a plurality of ferroelectric memory device applications. These Applicant’s all share a substantial amount of the figures, and thus appear to all be related to each. One of these applications is 17/072,367 which has a provisional application filed one day after the current applications’ provisional application. In the non-final of 17/072,367, filed June 14, 2022, Examiner issued a host of double patenting rejections based upon some of the plurality of ferroelectric memory device applications. Examiner requires Applicant to file a list of all their ferroelectric applications on an IDS, which share common figures with the current application, regardless of whether the claims are directed to devices or methods. Additionally, it has come to Examiner’s attention that at least some of these applications also share at least one common inventor. Examiner is requiring this under RULE 1.105. Applicant is the best one to provide this information because 1) they filed these applications, 2) they chose how to dissect priority provisional files, and 3) they are in the best position to understand what they filed, when they filed, and how each of the applications relate to the subject matter at hand (i.e. ferroelectric memory).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20,
Applicant does not state the parameters, such as time and temperature, necessary to anneal the SAM such that it is removed. All Examiner was able to find concerning this limitation was in Applicant’s specification at ¶ 0087, where Applicant wrote “[a]fter the plurality of ferroelectric portions are deposited, an annealing process is performed to remove the plurality of self-assembled monolayers.” This is insufficient to show that Applicant has written description, and/or possession, of the claimed subject matter. Further, based upon this disclosure one of ordinary skill in the art would not make able to make the claimed device, because the necessary information was not reasonably conveyed to them.
For purposes of Examination only, Examiner will rely on Applicant’s ¶ 0059, which states:
An annealing process is performed on the ferroelectric portions 90 and the inhibitor portions 88. The temperature range of the annealing process ranges from about 100 °C to about 400 °C so that the ferroelectric portions 90 may achieve a desired crystalline lattice structure, and the inhibitor portions 88 may be decomposed.
However, it is not clear whether the inhibitor, e.g. SAM, is removed at this temperature or decomposed to another form.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17, 21, 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipatd by Rajashekhar et al. (US 2021/0082955 A1) (“Rajashekhar”).
Regarding claim 14, Rajashekhar teaches at least in figures 2, 4A, 8, and 13A:
	forming a multi-layer stack (detailed below) and comprising (detailed below)
a plurality of dielectric layers (32) and a plurality of conductive layers (46) stacked alternately over a substrate (figure 13A shows this), 
wherein sidewalls of the plurality of dielectric layers and the plurality of conductive layers define a trench penetrating therethrough (this is shown in figure 4A where the trench is 49); 
selectively forming a plurality of ferroelectric portions (54) discretely on the sidewalls of the plurality of conductive layers (46); 
forming a channel layer (60) on the plurality of ferroelectric portions (54) and the sidewalls of the plurality of dielectric layers (32); and 
forming a conductive pillar (63; ¶ 0070)along sidewalls of the channel layer (60).
	Regarding claim 15, Rajashekhar teaches at least in figures 2, 4A, 8, 9I-9J, and 13A:
wherein the selectively forming the plurality of ferroelectric portions comprises (detailed below): 
performing a surface treatment on sidewall surfaces of the plurality of dielectric layers (¶ 0097, where an organic self-assembled monolayer may be deposited on 32); and 
depositing the plurality of ferroelectric portions (54) on the sidewalls of the plurality of conductive layers (46).
	Regarding claim 16, Rajashekhar teaches at least in figures 2, 4A, 8, 9I-9J, and 13A:
wherein the performing the surface treatment comprises selectively forming a plurality of inhibitor portions on the sidewall surfaces of the plurality of dielectric layers (¶ 0097, where the organic self-assembled monolayer is selectively formed on 32. This then forms the inhibitor portions. The term inhibitor portion, as this point in the claims, does not add any new structural feature. This is because there are no additional process steps to take make the surface treatment different from forming the inhibitor portions).
	Regarding claim 17, Rajashekhar teaches at least in figures 2, 4A, 8, 9I-9J, and 13A:
wherein the plurality of inhibitor portions comprises a plurality of self-assembled monolayers  (¶ 0097, where an organic self-assembled monolayer may be deposited on 32).
	Regarding claim 21, Rajashekhar teaches at least in figures 2, 4A, 8, 9I-9J, and 13A:
forming a multi-layer stack (detailed below) over a substrate (figure 13A shows this), 
the multi-layer stack comprising (detailed as follows) a plurality of dielectric layers (32) interleaved between a plurality of conductive layers (46); 
patterning the multi-layer stack to form a trench extending through the multi-layer stack (this is shown in figure 4A where the trench is 49); 
forming a plurality of self-assembled monolayers on sidewalls of the plurality of dielectric layers exposed by the trench (¶ 0097, where the organic self-assembled monolayer is selectively formed on 32); 
forming a plurality of ferroelectric segments (54) on sidewalls of the plurality of conductive layers (63) and vertically outside of the plurality of self-assembled monolayers (this is shown in figures 9I-9J); 
forming a channel layer (60) on the plurality of ferroelectric segments (54) and the sidewalls of the plurality of dielectric layers (32); and 
forming a conductive pillar (63) along sidewalls of the channel layer (60).
	Regarding claim 23, Rajashekhar teaches at least in figures 2, 4A, 8, 9I-9J, and 13A:
wherein the channel layer (60) is in contact with a top surface, a bottom surface, and a sidewall of the plurality of ferroelectric segments (54) (¶ 0063, where 57 is optional as it is an alternative embodiment. ¶ 0065, where 56 is optional as it depends on optional element 57. ¶ 0066, where 66 is optional. With the removal of these optional elements, 57, 56, and 66, the channel layer 60 would be in contact with a top surface, bottom surface and sidewall of each of the ferroelectric segments 54.)
	Regarding claim 24, Rajashekhar teaches at least in figures 2, 4A, 8, 9I-9J, and 13A:
wherein the channel layer (60) is further in contact with the plurality of dielectric layers (32).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekhar, in view of Beesley et al., “Sub-15-nm patterning of asymmetric metal electrodes and devices by adhesion lithography”, Nature Comm., DOI 10:1038/ncomms4933, May 27, 2014 (“Beesley”).
Regarding claims 18-19, Rajashekhar does not teach:
wherein the plurality of self- assembled monolayers comprise an alkanethiol, an alkanephophonic acid or a combination thereof, wherein the alkanethiol is ODT (Applicant’s specification at ¶ 0052, and wherein the alkanephophonic acid is ODPA (Applicant’s specification at ¶ 0052).

Beesley teaches:
That one in the art would want to use ODT and ODPA as the self-assembly monolayer (“SAM”) because these materials allow for the formation of high aspect ratio structures, requires simple equipment, and provides a rapid route to highly aligned, and electrically isolated electrodes. Pg. 2, col. 1-2 at ¶ 2. See also figure 1.
Based upon Beesley it would have been obvious to one of ordinary skill in the art then when Rajashekhar speaks of SAM it would mean they could use an ODT or ODPA material in order to gain the high aspect ratios needed to form the memory structure as described by Rajashekhar.
Regarding claim 20, Rajashekhar does not teach:
further comprising an annealing process to remove the plurality of self-assembled monolayers after the depositing the plurality of ferroelectric portions.

However, Beesley teaches:
That after the metal layer is formed it is annealed at 200 °C. Per Applicant’s specification at ¶ 0059, see 35 USC § 112(a) above, this is enough to decompose or remove it.
It would have been obvious to one of ordinary skill in the art to anneal the device of Rajashekhar in order to anneal the semiconductor material 60, which is formed after the ferroelectric material. ¶ 0069. Thus, it would have been obvious that after depositing the ferroelectric portions the device would have been annealed at an elevated temperature in order to remove the SAM material.

Claim(s) 22, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekhar,
Regarding claim 22, Rajashekhar does not explicitly teach:
wherein the channel layer has an uneven and wavy sidewall profile.
However, Examiner is taking official notice that no etch process in semiconductors will make the sidewalls of the trench 100% smooth. There will always be some irregularity. Whether this irregularity is measured as an RMS, peak-to-peak, or some other value. It is obvious/inherent that there will always be some unevenness in a trench profile. This unevenness can also be described a wavy, however, wavy is not a technical term with a specific meaning. Thus, when Rajashekhar forms the channel layer 60, the sidewalls of the channel layer will have uneven or wavy sidewall profiles.
	Regarding claim 25, Rajashekhar teaches at least in figures 2, 4A, 8, 9I-9J, and 13A:
wherein the plurality of ferroelectric segments have a crystalline structure with an orthorhombic phase of more than 80 mol % (¶ 0083, where Rajashekhar teaches the same material described by Applicant, and the material can have a orthorhombic phase. While the specific mol % is not disclosed it would have been obvious to one of ordinary skill in the art to optimize the mol% of the orthorhombic phase of the material in order to optimize the characteristics of said material.).
	Regarding claim 26-28, and 32, Rajashekhar does not explicitly teach:
	As stated in claim 21 it is obvious that the material will have different widths as no material, even though it is shown perfect in the drawings, is perfect. It is obvious that based upon different process parameters, inherent defects in the material that the limitations would be met. If Applicant is attempting to differentiate between Examiner’s rational and their specification, Applicant may want to more clearly claim the shape such that it is not directed to generic thicknesses.
	Regarding claim 29, 
Claim 29 appears to be a combination of claim 14 and/or 21 and claim 22. Claim 29 is rejected for the same reasons given for those claims above.
Regarding claim 30, 
Claim 30 is rejected for the same reasons as claim 23 above.
Regarding claim 31,
wherein respective ones of the plurality of ferroelectric portions (54) have heights that are substantially equal to heights of respective ones of the plurality of conductive layers (46) (substantially equal does not require them to be equal. The difference between 54 and 46 is a thickness of 54. This is an insubstantial difference, therefore, their thickness is substantially equal).

	



 




Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekhar, in view of Lee et al. (US 2020/0212068 A1) (“Lee”).
Regarding claim 33, Rajashekhar does not teach,
wherein the channel layer comprises an oxide semiconductor.

Lee teaches:
wherein the channel layer (130) comprises an oxide semiconductor (¶ 0040, where IgZO, Si, Ge, etc. can all be used as the channel layer).
It would have been obvious to one of ordinary skill in the art to use an oxide semiconductor layer for the channel layer as Lee teaches that it is one of a plurality of functionally equivalent materials used in ferroelectric memory devices.


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/Primary Examiner, Art Unit 2822